Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

Response to Amendment
Applicant’s response to the last office action, filed May 7, 2021 has been entered and made of record. Claims 1, 10, and 15 have been amended; and claims 2, 12, and 17 were previously cancelled. Claims 1-2, 4-11, 13-16, and 18-19 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al (US-PGPUB 2008/0193010) in view of Uno et al, (US-PGPUB 2014/0351709); and further in view of Cowburn (US-PGPUB 2007/0165208); and further in view of Enomoto (US-PGPUB 2008/0240579)

In regards to claim 1, Eaton discloses a video processing system comprising: 
at least one memory, (130 in Fig. 1), storing computer program, (Par. 0027); and 
at least one processor, (CPU 120 in Fig. 1), executing the computer program, (Par. 0027), to perform: 
detecting a first region corresponding to a first category by analyzing the video, the first region indicating an object, (see at least: Par. 0033, the search model is used to identity which pixels are included as part of the blob, and store a variety of metadata regarding the observed behavior of the blob from frame-to-frame, [i.e., analyzing the video to identity plurality of pixels that form blob or “first region”, such that the pixels included as part of the blob represent the first region corresponding to the first category, where the 
Eaton does not expressly disclose acquiring a second region designated by an operator, the second region indicating a part of the object belonging to a second category, wherein the second region is different from the first region and used for determining whether or not the object belongs to the second category, and wherein the second category is different from the first category; acquiring a name of the second category input by the operator; and accumulating, as learning data, video data of the second region together with the name of the second category.
Uno et al discloses acquiring a second region designated by an operator, (see at least: Par. 0046, the area specifying operation is a user's operation which specifies a display object area encompassing a display object at the touch position of a user's finger, [i.e., acquiring an object area, “a second region”, designated by the user]; the second region indicating a part of the object belonging to a second category, (see at least: Par. 0049, the information acquisition part 124 includes an attribute setting part 1241 which is used to set an attribute, [i.e., category], of specific information specified by a user based on the determination result of the operation content determination part 121, [i.e., the acquired object area by the user, “second region”, implicitly indicates the part of the selected object belonging to the attribute, “second category”]; wherein the second region is different from the first region and used for determining whether or not the object belongs to the second category, (see at least: Par. 0058, the image analysis part 107 recognizes and wherein the second category is different from the first category, (see at least: Fig. 3, and Par. 0056, discloses a specific information database 137, which is a table to store additional flags, attribute information, and specific information in connection with each other, [i.e., the attribute information such as a food, logo, or store name is implicitly different from the first category of the one or more blobs]); and acquiring a name of the second category input by the operator, (see at least: Par. 0040, the portable terminal 1 acquires user's specific information from the image captured by the camera 104 so as to write the specific information in the store part 103 in connection with attribute information indicating attributes, [i.e., the user specified the information in connection with attribute information indicating attributes], and Par 0042, discloses that the user captures a receipt with the camera 104 of the portable terminal 1 such that the captured receipt image and attributes icons indicating attributes (e.g. a store name, food, sundry goods, lighting and fuel), [i.e., acquiring a name of the attribute, “second category”, input by the user]); and
and accumulating, as learning data, video data of the second region together with the name of the second category, (see at least: Par. 0055-0056, the camera image store area 131 is a store area to store an image captured by the camera 104. Further, FIG. 3 shows an example of the stored content of the specific information database 137, which is a table to store additional flags, attribute information, and specific information in 
Eaton, and Uno et al are combinable because they are all concerned with objects recognition. Therefore, it would have been obvious to a person of ordinary skill in art to modify Eaton, to include the specific information database 137 table, as though by Uno et al, in order to accumulate the attribute information, and specific information in connection with each other, (Uno, Fig. 3, and Par. 0056)
The combine teaching Eaton, and Uno et al as whole does not expressly disclose wherein the second region is different from the first region and used for determining whether or not the object belongs to the second category; and the accumulating data, as a learning data.
However, Cowburn discloses applying optically based authentication techniques, such as using patterns of any form of shapes, images or characters that provide a recognizable template to match to. For example, on a carton of cigarettes, the scan area might be selected to include at least a part of the logo of the manufacturer, as that is something which would be reproduced on a counterfeit carton, [i.e., performing pattern matching on the selected area, [i.e. second region], of at least a part of the logo of the manufacturer, on a carton of cigarettes, [i.e., first region], for counterfeit detection or authentication, “determining whether or not the object belongs to the second category”. Note that the selected area, [i.e. second region], of at least the part of the logo of the 
Eaton, and Uno et al, and Cowburn are combinable because they are all concerned with objects recognition. Therefore, it would have been obvious to a person of ordinary skill in art. to modify the combine teaching Eaton, and Uno et al, to use the pattern based location matching, as though by Cowburn, in order to detect counterfeit logo of the manufacturer of object, (Par. 0333).
The combine teaching Eaton, Uno et al, and Cowburn as whole does not expressly disclose that the accumulating data, is a learning data.
Enomoto discloses the learning unit 13, which stores the sample video picture and the attribute information designated by the user in a memory, [i.e., the learning unit 13 stores the data, “the sample video picture and the attribute information”, as learning data], (Par. 0042).
Eaton, Uno et al, Cowburn, and Enomoto are combinable because they are all concerned with objects recognition. Therefore, it would have been obvious to a person of ordinary skill in art to modify the combine teaching Eaton, Uno et al, and Cowburn, to use the learning unit 13, as though by Enomoto, in order to stores different data together in a memory, as learning data, (Enomoto, Par. 0042)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is rejected for at least similar rational.


Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a non-transitory recording medium storing a computer program, the computer program causes a computer to perform”. However, Enomoto discloses the “non-transitory recording medium storing a computer program, the computer program causes a computer to perform”, (Enomoto, see at least: Par. 0024, 0029, “program”).

Claims 2, 4, 8-9, 11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton, Uno et al, Cowburn, and Enomoto, as applied to claim 1 above; and further in view of Nakai et al (US-PGPUB 2012/0243779)

In regards to claim 2, the combine teaching Eaton, Uno et al, Cowburn, and Enomoto as whole discloses the limitations of the claim 1.
Furthermore, Uno et al discloses wherein the at least one processor performs:
displaying, on a category information selection screen, one or more category candidates, accepting an operation to the category information selection from the operator, (see at least: Par. 0014, and 0060, the information processing device having a touch panel, which includes a display which displays the operation screen; an operation 
However, the combine teaching Eaton, Uno et al, Cowburn, and Enomoto as whole as whole does not expressly disclose the accepting an operation to the category information selection from the operator to select a category candidate as a category indicating the object included in the video.
 Nakai discloses the accepting an operation to the category information selection screen from the operator to select a category candidate as a category indicating the object or the operation, included in the video, (Fig. 6, and Par. 0047, output to the categories included in the recognition table to the output unit 124, a predetermined number of categories having a high level of similarity to the object as the recognition target; and Par. 0050, discloses the confirmation screen, (Fig. 7),  that is used for confirming (inputting) the category, which is included in the recognition table, having a highest level of similarity to the object as the recognition target out of the recognition result output by the output control unit 122 as the category of the object as the recognition target).
Eaton, Uno et al, Cowburn, Enomoto, and Nakai are combinable because they are all concerned with objects recognition. Therefore, it would have been obvious to a person of ordinary skill in art, to modify the combine teaching Eaton, Uno et al, Cowburn, and Enomoto, to use the confirmation screen, as though by Nakai, in order to confirming (inputting) the category, which is included in the recognition table, having a highest level of similarity to the object, (Nakai, Par. 0050).

In regards to claim 4, the combine teaching Eaton, Uno et al, Cowburn, and Enomoto as whole discloses the limitations of the claim 1.
Furthermore, Eaton discloses the at least one processor performs: detecting the first region corresponding to the first category after a learning process using the learning data accumulated, (Eaton, see at east: Par. 0033, 0035, “see the rejection of claim 1 for more details”)
The combine teaching Eaton, Uno et al, Cowburn, and Enomoto as whole does not expressly disclose that the first region corresponding to the first category is detected after a learning process using the learning data accumulated.
Nakai discloses the at least one processor performs: detecting the region corresponding to the category after a learning process using the learning data accumulated, (see at least: Fig. 6, and Par. 0046-0050, detecting region, “first region”, corresponding to the potato, tomato, Apple …etc.), based on a user selecting a 
Eaton, Uno et al, Cowburn, Enomoto, and Nakai are combinable because they are all concerned with objects recognition. Therefore, it would have been obvious to a person of ordinary skill in art, to modify the combine teaching Eaton, Uno et al, Cowburn, and Enomoto, to use the learning process, as though by Nakai, in order to detect the region, corresponding to the object category, (Fig. 6, Nakai, Par. 0050)

In regards to claim 8, the combine Eaton, Uno et al, Cowburn, and Enomoto as whole discloses the limitations of the claim 2.
Furthermore, Enomoto discloses the category information representing a generation situation of an alert, the alert representing that the video includes an event which should be detected, (Enomoto, Par. 0028, data describing whether a normal/abnormal behavior/event has been determined and/or what such behavior/event is may be provided to an output devices 145 to issue alerts, for example, an alert message presented on a GUI interface screen);
Further, in the other hand, Nakai discloses wherein the category information selection screen includes a category information table which shows category information for a video displayed on the category information selection screen, (Nakai, see at least: Fig. 6, and Par. 0047, output to the categories included in the recognition table to the output unit 124, a predetermined number of categories having a high level of similarity to the object as the recognition target. Note that the upper right of Fig. 6, which shows 
The combine teaching Eaton, Uno et al, Cowburn, and Enomoto as whole does not expressly disclose a category information bar.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the category information bar. Applicant has not disclosed that using the category information bar provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either using the category information table as though by Nakai, or the claimed 8 category information bar, because the category information systems, perform the same function of showing category information of objects displayed on the output device, (Nakai, Par. 0047).

In regards to claim 9, the combine teaching Eaton, Uno et al, Cowburn, and Enomoto as whole discloses the limitations of the claim 2.
Furthermore, Uno et al discloses wherein the category information table is displayed in layers in the category information selection screen, (Uno, see table of Fig. 3, the attribute information logo, store name, food... etc., are displayed in layers in the table, such as such attribute has its corresponding specific information).
Also, Nakai discloses wherein the category information table is displayed in layers in the category information selection screen, (Nakai, see at least: Fig. 6, and Par. 0047, as shown in the upper right of Fig. 6, the plurality of objects such as potato, cream melon, 
The combine teaching Eaton, Uno et al, Cowburn, and Enomoto as whole does not expressly disclose using a plurality of colors.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to display the category information bar in layers using a plurality of colors. Applicant has not disclosed that displaying the category information bar in layers using a plurality of colors provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the displaying category information for each object using the category information table, or the claimed 9, displaying the category information bar in layers using a plurality of colors because both displays have similar function of distinguishing category information for each displayed object.

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 2. As such, claim 11 is rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 4. As such, claim 13 is rejected for at least similar rational.


Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 2. As such, claim 16 is rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 3. As such, claim 17 is rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 4. As such, claim 18 is rejected for at least similar rational.

Allowable Subject Matter
Claims 5-7, 14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“calculating a point given to the operator in accordance with a learning video count and a new category count, the learning video count indicating a number of the learning video to which the operator has selected category and the new category count indicating a number categories generated as new categories; and saving the calculated point in association with the learning video count, the new category count, and the operator ID”.



A further prior art of record, Nakai (US-PGPUB 2012/0243779), discloses a system, where the operator can confirm the new category of the object as the recognition target by selecting an OK button 213 on the registration screen, (see at least: Par. 0051, Figs. 8); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations.

Regarding claims 6 and 7, claims 6 and 7 are in condition for allowance in view of their dependency from claim 5.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 5. As such, claim 14 is in condition for allowance for at least similar reasons as stated above

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 5. As such, claim 19 is in condition for allowance for at least similar reasons as stated above

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/22/2021